Per Curiam.

On this record, we think the court should not have dismissed at the close of relator’s case. It may Avell be that on a complete record when respondents ’ proofs are adduced and the court draws inferences from conflicting evidence, these assessments may not be shoAvn to be excessive. But, applying the best inference rule, as Ave now must, dismissal should not have been granted at the close of relator’s testimony and before respondents rested solely on one test of value even though at times that factor is persuasive evidence of the price at which income-producing property can be sold in ordinary circumstances.
The final order appealed from dismissing the writs should be reversed, Avith twenty dollars costs and disbursements to the relator-appellant, the motion to dismiss at the close of relator’s case denied and a new trial ordered.
Martin, P. J., ITntermyer, Dore, Cohn and Callahan, JJ., concur.
Order unanimously reversed, with tAventy dollars costs and disbursements to the relator-appellant, the motion to dismiss at the close of relator’s case denied and a neAv trial ordered.